Case 16-20736        Doc 50     Filed 04/16/19     Entered 04/16/19 13:07:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20736
         Phillis Shaw

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2016.

         2) The plan was confirmed on 10/11/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2018.

         5) The case was Dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20736            Doc 50           Filed 04/16/19    Entered 04/16/19 13:07:15                 Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $22,400.00
          Less amount refunded to debtor                                $1,600.00

 NET RECEIPTS:                                                                                            $20,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,016.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $908.40
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,925.16

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 City of Chicago Department of Revenue    Unsecured      1,000.00       1,448.00         1,448.00           0.00        0.00
 Department Of Education                  Unsecured     98,328.00    103,667.69       103,667.69            0.00        0.00
 Diversified Consultant                   Unsecured         154.00           NA               NA            0.00        0.00
 Enhanced Recovery                        Unsecured         447.00           NA               NA            0.00        0.00
 Gateway Financial Services               Unsecured      6,666.00       7,466.71         7,466.71           0.00        0.00
 Icon Property Group LLC C/O Acorn Inve   Unsecured      3,050.00       3,659.34         3,659.34           0.00        0.00
 Illinois Lending                         Unsecured         900.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC            Unsecured         459.00        459.74           459.74           0.00        0.00
 Northwest Collectors                     Unsecured         258.00           NA               NA            0.00        0.00
 Peoples Energy Corp                      Unsecured         879.00        892.11           892.11           0.00        0.00
 Prog Finance LLC                         Secured           950.00        635.83           635.83        508.48       27.52
 Quantum3 Group LLC                       Unsecured            NA         960.14           960.14           0.00        0.00
 Quantum3 Group LLC                       Secured       32,063.00     33,023.14        32,063.00      12,344.63    2,994.21
 Rise                                     Unsecured      2,578.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20736        Doc 50      Filed 04/16/19     Entered 04/16/19 13:07:15             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $32,063.00         $12,344.63           $2,994.21
       All Other Secured                                    $635.83            $508.48              $27.52
 TOTAL SECURED:                                          $32,698.83         $12,853.11           $3,021.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $118,553.73               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,925.16
         Disbursements to Creditors                            $15,874.84

 TOTAL DISBURSEMENTS :                                                                     $20,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
